t c nodollar_figure united_states tax_court duke energy natural_gas corporation petitioner v commissioner of internal revenue respondent docket no filed date p owns and operates various systems of interconnected subterranean natural_gas gathering pipelines and related compression facilities the gathering systems p argues that the modified accelerated_cost_recovery_system allows p to depreciate the gathering systems over years because p is a producer of natural_gas within the meaning of class of revproc_87_56 1987_2_cb_674 r argues that p must depreciate the gathering systems over years because p transports gas which brings p within cla sec_46 of revproc_87_56 supra held p transports and does not produce gas thus p must depreciate the gathering systems over years thomas p marinis jr sarah a duckers and charles t fenn for petitioner emron m pratt jr and todd a ludeke for respondent opinion laro judge the parties submitted this case to the court without trial see rule petitioner petitioned the court to redetermine respondent's determination of income_tax deficiencies of dollar_figure and dollar_figure for its taxable years ended date and date respectively we must decide the cost_recovery period of certain natural_gas recovery systems under the modified accelerated_cost_recovery_system macrs petitioner argues for a 7-year recovery_period respondent argues for a 15-year recovery_period we hold for respondent unless otherwise noted section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure references to asset class are to the asset classes set forth in revproc_87_56 1987_2_cb_674 background all facts are stipulated the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner is the common parent of an affiliated_group_of_corporations which file consolidated federal_income_tax returns petitioner's principal_place_of_business was in denver colorado when it petitioned the court petitioner's wholly owned subsidiary owns and operates the subject assets these assets which are depreciated under macrs consist of various systems of interconnected subterranean natural_gas gathering pipelines and related compression facilities the gathering systems the main gathering systems are known as the weld county system which is located north of denver colorado the milfay keystone system which is located in eastern oklahoma and the minden system which is located in northern louisiana and southern arkansas the gathering systems' pipelines are laid out like a spider web with small diameter pipelines connecting a well to larger diameter pipelines that mainly deliver raw gas to a processing plant in or near the oil_and_gas fields served by the pipelines petitioner does not own an interest in the oil_and_gas wells that produce the gas collected by the gathering systems a gathering system may be owned or operated by a producer or by an independent gatherer like petitioner in either case the system serves the same function some of petitioner's systems were once owned by producers and those systems continue to serve the same wells that they served before petitioner acquired them those systems continue to perform the same functions as they did before acquisition generally natural_gas emerges from a well as a mixture of gas and liquids and the gas is separated from the liquids by passing through a separator near the well or at a central gathering point after separation the gas continues to contain entrained natural_gas liquids ngl's which interfere with domestic or commercial use of the gas as an energy source a processing plant is needed to remove the ngl's from the gas and to condition the gas in order to produce processed dry gas approximately percent of the gathering systems deliver raw gas directly to petitioner's processing plants or to processing plants owned by unrelated third parties the other gathering systems dehydrate raw gas and deliver it directly to intrastate and interstate transmission pipelines without processing regardless of whether or not the gas is processed before delivery title to the gas usually transfers to petitioner at the point where petitioner's gathering system connects with a producer's separation facilities title to the gas also passes to petitioner in some cases at a common field point where raw gas from two or more wells has been gathered the majority of the natural_gas that flows through petitioner's systems is purchased by petitioner under long-term_contracts with producers most of these contracts are percentage of proceeds contracts under which the parties thereto share revenues from sales of dry gas and ngl's that occur after the gas and ngl's leave the processing plants a second type of contract is a keep whole contract that provides for the redelivery to the producer of a volume of dry gas in this case the producer receives percent of the dry gas and petitioner receives percent of the proceeds from the sale of the ngl's and sometimes a processing fee a third type of contract is a wellhead purchase contract under which the producer receives a stated price for the gas that is delivered and petitioner receives payment when the gas or ngl's are sold discussion in a case of first impression in this court we must determine the appropriate class_life over which petitioner may depreciate its gathering systems the issue is purely one of timing in that the parties agree that petitioner may depreciate the assets but disagree over the period of time that the depreciation must be taken into account for federal_income_tax purposes respondent determined that petitioner must depreciate the assets over years because the assets are within asset cla sec_46 and respondent's primary position in this proceeding is the same petitioner argues primarily for a 7-year recovery_period asserting that the assets are within asset class petitioner argues alternatively that the assets are either within asset cla sec_49 or not within any class either classification would let petitioner depreciate the assets over years respondent argues alternatively that if the assets are not within asset cla sec_46 they are within asset class asset class provides for a 15-year recovery_period we agree with respondent's primary position the code lets taxpayers deduct depreciation for the exhaustion wear_and_tear or obsolescence of property used in a trade_or_business sec_167 see also 103_tc_247 affd 68_f3d_41 2d cir for tangible_property such a deduction is computed by reference to the applicable_depreciation_method recovery_period and convention sec_168 under macrs which generally applies to tangible_property placed_in_service after date the recovery_period depends on the asset's class_life sec_168 which for purposes of this case is found by reference to revproc_87_56 1987_2_cb_674 see sec_168 see also sec_167 before repeal the classes at issue are as follows asset class 3--land improvements includes improvements directly to or added to land whether such improvements are sec_1245 property or sec_1250 property provided such improvements are depreciable examples of such assets might include sidewalks roads canals waterways drainage facilities sewers does not include land improvements that are explicitly included in any other class asset class 2--exploration for and production of petroleum and natural_gas deposits includes assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities also includes petroleum and natural_gas offshore transportation facilities used by producers and others consisting of platforms compression or pumping equipment and gathering and transmission lines to the first onshore transshipment facility asset cla sec_46 0--pipeline transportation includes assets used in the private commercial and contract carrying of petroleum gas and other products by means of pipes and conveyors the trunk lines and related storage facilities of integrated petroleum and natural_gas producers are included in this class asset cla sec_49 23--natural gas production plant no description given revproc_87_56 supra c b pincite a 15-year recovery_period is assigned to property within either asset cla sec_46 or asset class a 7-year recovery_period is assigned to property within either asset class or asset cla sec_49 sec_168 e see also revproc_87_56 supra c b pincite property without a class_life generally has a 7-year recovery_period sec_168 asset class and asset cla sec_46 when read together refer to assets used in the process that starts with the drilling and removal from the ground of petroleum and natural_gas production and ends with the transportation of the gas to its end use the question therefore is whether petitioner's gathering systems produce or transport gas we conclude that they transport gas the gathering systems are primarily pipelines that are used by a nonproducer privately commercially and or contractually to carry gas they are not used by a producer to drill wells or produce gas see williams meyers manual of oil gas terms 9th ed production of gas means bringing forth gas from the earth see also sec_1_167_a_-11 income_tax regs given this conclusion the gathering systems fall squarely within the language of asset cla sec_46 although asset class includes gathering pipelines and related storage facilities those pipelines and facilities must be used by a producer to fall within that class petitioner argues that its gathering systems are outside asset cla sec_46 because they do not carry gas within the meaning of that class according to petitioner asset cla sec_46 includes only pipelines that move natural_gas from a production plant to an end user such as a distribution facility petitioner asserts that its gathering systems do not transport gas but gather and or process it we disagree we decline to conclude that a pipeline company is carrying gas within the meaning of asset cla sec_46 when it pipes the gas from a production plant to an end user but not when it pipes the gas from the well to the production plant although petitioner invites us to draw a distinction in this case arguing that its pipelines are fundamentally different from the transmission systems of other nonproducers we decline to do so any difference between petitioner's pipelines and the transmission pipelines of other nonproducers is a mere distinction without a difference and does not merit a different result herein nor do we find dispositive petitioner's reliance on the practice of the federal energy regulatory commission ferc with respect to gas transmission systems on the one hand and gas production and or gathering facilities on the other we find no evidence that ferc's practice on this subject has been adopted by either the congress or the commissioner of internal revenue the commissioner in their promulgation of the laws rules and regulations which make up our federal_income_tax regime petitioner argues that its gathering systems are included in asset class because the systems are used by petroleum and natural_gas producers to produce natural_gas in that the systems are essential to the production and sale of gas in the market we disagree with petitioner's conclusion the mere fact that the gathering systems may have helped producers produce and sell their gas in the market does not mean that the systems are exploration or production assets within the realm of asset class nor is it dispositive here that some producers own their own gathering systems which in those cases place the systems within asset class the critical fact is that petitioner's gathering systems are not used by producers to produce gas they are used primarily by a pipeline company to carry gas to a production facility which as such brings them within asset cla sec_46 see sec_1_167_a_-11 income_tax regs our conclusions herein are supported by our understanding of the evolution of asset class in revproc_62_21 1962_2_cb_418 the commissioner began grouping assets into broad industry classes for depreciation purposes group three guideline_class b entitled exploration drilling and production states includes the exploration drilling maintenance and production activities of petroleum and natural_gas producers includes gathering pipelines and related storage facilities of such producers excludes gathering pipelines and related storage facilities of pipeline companies id pincite under this description petitioner's gathering systems clearly would not have been included in this class because the pipelines are owned by a pipeline company and not a producer later when the commissioner prescribed the asset classes and guideline lives for purposes of the asset_depreciation_range_system the commissioner carried forward a similar limitation revproc_71_25 1971_2_cb_553 provides that asset class includes assets used for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities when these are related activities undertaken by petroleum and natural_gas producers after restating this description without change see revproc_72_10 1972_1_cb_721 the commissioner changed this language to read exactly as the first sentence of asset class reads today see revproc_77_10 1977_1_cb_548 in making the latest change the commissioner noted explicitly that the change was not intended to modify the composition of the existing classes of revproc_72_10 sec dollar_figure of revproc_77_10 supra pincite we conclude that the gathering systems are included in asset cla sec_46 and we so hold in so holding we have considered the recent opinion of the u s district_court for the district of wyoming which reaches a contrary holding in a setting that is similar to the one at hand see true v united_states no 96-cv-1050-j d wyo date order granting motion for partial summary_judgment although we agree with the district_court that the classification of assets for depreciation purposes rests on each asset's primary use we do not agree that pipeline companies such as petitioner use gathering lines primarily to produce petroleum the district_court did not consider the evolution of the language in asset class which we find to be most helpful to our inquiry the court also did not consider the industry definition of the word production we have carefully considered all arguments made by petitioner for a contrary holding and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
